DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed April 7, 2021, with respect to the title have been fully considered and are persuasive.  The objection of January 7, 2021 has been withdrawn. 
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. 	First161/162 of Lee cannot be considered a dam structure as they provide a different purpose than dam 70 of the instant application.  However, this point is moot as the updated rejection below now utilizes portions of 11/112 to teach the dam structure and amended limitations.  	Secondly, applicant argues that 161/162 would need to be over the LEDs 125/135 and therefore could not be considered adjacent the LEDs and disclose “the second region includes a first end and a second end, wherein the first end faces the first region, and wherein the second end faces the dam structure”.  However, this argument is moot in light of the updated rejection using a different teaching for the dam structure.	Thirdly, applicant argues that 1st and 2nd of Lee are actually the same element 110 which are connected to one another and not separated as shown in Fig. 2 of Lee.  However, cross-section Fig. 6 shows that the labeled 1st and 2nd are separated and the limitations of claim 1 do not prevent first and second electrodes from being portions of one conductive body.	Lastly, applicant argues that 121 and 141 of Lee cannot be considered contact electrodes as they serve the purpose of heat dissipation and would not be combinable as electrodes.  However, nothing 121/141 from dissipating heat and functioning as contact electrodes.  Since they both contact their relative LED they can be considered contact electrodes.
Status of the Claims
Claims 9-11 are withdrawn.  Claim 12 is added.  No new matter.  Claims 1-8, and 12 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0124801) in view of Do (US 2014/0145237).
Claim 1, Lee discloses (see annotated Fig. 6 below) a guide structure (1st/2nd are body 110, Para [0031] – [0032]) on (1st/2nd are on a substrate not shown) a base substrate (emitting devices have substrate underneath, Para [0078]) and having a first region (1st reg) and a second region (2nd reg) extending from the first region (2nd reg extends from 1st reg on either side), wherein the guide structure (1st/2nd) comprises a first electrode (1st, body 110 which may be made of conductive material, Para [0032]) and a second electrode (2nd) that extend along the second region (1st and 2nd extend along 2nd reg) and are separated from each other to define the second region (separation of 1st and 2nd defines 2nd reg); 	10a plurality of light-emitting diodes (151/152, light emitting devices, Para [0031]) in the second region (151/152 in 2nd reg), wherein a distance between a side of the first electrode and a side of the second electrode facing the side of the first electrode (distance between left side of 1st and right side of 2nd, hereinafter “dist”) is greater than a length of the light-emitting diodes (dist is greater than length of 151/152); and 	a dam structure (top portion of 111/112 that block 2nd reg, hereinafter “dam”) that blocks an end of the second region (dam blocks either end of 2nd reg), wherein a first (121, first lead frame, Para [0062]) and second contact electrodes (141, third lead frame, Para [0033])  15contacting the light-emitting diodes (121 contacts 151 and 141 contacts 152)), and connecting the light-emitting diodes to the first and second electrodes (121A of 121 connects to 1st and 141A connects to 2nd), wherein the second region (2nd reg) includes a first end (E1) and a second end (E2), wherein the first end faces the first region (E1 faces 1st reg), and wherein the second end faces the dam structure (E2 faces dam).	Lee does not explicitly disclose a pixel structure of a display apparatus.	However, Do discloses a plurality of LEDs a part of a pixel structure (Para [0004]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the LEDs of Lee to the pixel structure of Do as it is a common structure for displays (Do, Para [0004]).
    PNG
    media_image1.png
    432
    811
    media_image1.png
    Greyscale
	Claim 2, Lee in view of Do discloses the pixel structure as claimed in claim 1.  Lee discloses (see annotated Fig. 6 above) wherein a length of each of the light-emitting diodes is less than a width of the second region (length of 151/152 is less than width of 2nd reg).	Claim 3, Lee in view of Do discloses the pixel structure as claimed in claim 1.  Lee discloses (see annotated Fig. 6 above) wherein each of the first electrode and the second electrode has a thickness greater than a thickness of the light-emitting diodes (vertical thickness of 1st and 2nd are greater than vertical thickness of 151/152).	Claim 4, Lee in view of Do discloses the pixel structure as claimed in claim 1.  Lee discloses (see annotated Fig. 6 above) wherein the first electrode includes a first upper surface being separated by a first distance (top surface of 1st is separated from bottom of 1st by distance, hereinafter “d1”), and the second electrode includes a second upper surface separated by a second distance (top surface of 2nd is separated from bottom of 2nd by distance, hereinafter “d2”), wherein each of the first distance and the second distance is greater than a thickness of the light-emitting diodes (d1 and d2 are greater than vertical thickness of 151 and 152).Claim 6, Lee in view of Do discloses a display apparatus, comprising the pixel structure as claimed in claim 1.  Do discloses (Fig. 16) a driving circuit connected to the pixel structure (sub-pixels of display LED can be connected to element 170 for driving the LED with AC current, Para [0087]).	Claim 8, Lee in view of Do discloses the pixel structure as claimed in claim 1.  Lee discloses (Fig. 7) wherein the second region radially extend from the first region (under broadest reasonable interpretation Fig. 7 shows 2nd reg extends radially for 1st reg’s left or right side respectively).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0124801) in view of Do (US 2014/0145237) in further view of  Iwasaki (US 2014/0027792).	Claim 5, Lee in view of Do discloses the pixel structure as claimed in claim 1. 	Lee in view of Do does not explicitly disclose a driving transistor electrically connected to a first electrode; and a power line electrically connected to a second electrode.	However, Iwasaki discloses (Fig. 2) a display device where a driving transistor electrically connected to the first electrode; and a power line electrically connected to the second electrode (driving transistor 24 can be connected to pixel electrode 17 and scanning line can be connected to opposing electrode 18, Para [0053] –[0055]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the structure of Iwasaki as it is helps control the data emitted from the light emitting element (Iwasaki, Para [0054]).	 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0124801) in view of Do (US 2014/0145237) in further view of  Chen (US 2017/0229482).
	Claim 7, Lee in view of Do discloses the pixel structure as claimed in claim 1. 	Lee in view of Do does not explicitly disclose wherein the first and second contact electrodes comprise indium (In).	However, Chen discloses utilizing indium tin oxide for connection electrodes (Para [0021])..	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819